Citation Nr: 0829243	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO. 05-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial (compensable) rating for a 
residual scar from an epigastric hernia repair prior to 
August 25, 2003, and to an initial rating in excess of 
10 percent from August 25, 2003. 

2. Entitlement to an effective date earlier than 
August 25, 2003, for a 10 percent rating for a residual scar 
from an epigastric hernia repair. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
January 1976, with additional service in the Mississippi Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi. Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits sought on appeal. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2006. A 
transcript of that hearing is of record and associated with 
the claims folder. 

In March 2007, the Board remanded the claims for further 
development. Because the remand directives have not been 
completed, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Board's March 2007 remand directed that additional 
medical evidence be obtained and associated with the claims 
folder. The veteran had submitted a VA Form 21-4142 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) in August 2006. 

In May 2007, the veteran was requested to submit a signed VA 
Form 21-4142, for the RO/AMC to obtain treatment information. 
A September 2007, deferred rating decision indicated that the 
development directed by the March 2007 Board remand had not 
been completed. It was ascertained that the VA Form 21-4142 
signed by the veteran in August 2006 to obtain private 
treatment records had expired. 

The veteran was requested to sign a new VA Form 21-4142. A 
September 2007 letter was sent to the veteran asking him to 
sign a VA Form 21-4142 so that his treatment information 
could be obtained. No VA Form 21-4142 has been submitted in 
reference to the May 2007 or September 2007 request by VA. 
However, the veteran was not told in either request that his 
August 2006 signed VA Form-21-4142 was no longer valid. 

The RO/AMC returned the veteran's claims file to the Board 
without furnishing the veteran a supplemental statement of 
the case (SSOC). Pursuant to remand from the Board, the 
agency of original jurisdiction will issue a SSOC if, 
pursuant to a remand by the Board, it develops the evidence 
or cures a procedural defect. In any event, the veteran must 
be notified of these actions by the issuance of an SSOC. See 
38 C.F.R. § 19.31. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The veteran should be contacted and 
informed that the previously submitted 
August 2006 VA Form 21-4142 is no longer 
valid and that he must submit another 
signed form in order for the RO/AMC to 
obtain the medical evidence necessary for 
evaluation of his claims on appeal. 

2. After obtaining an appropriate release 
of information from the veteran (a signed 
VA Form 21-4142), the RO/AMC should 
obtain and associate with the claims file 
records of treatment the veteran received 
at the Crystal Springs Clinic; Ray Road 
Avenue; Crystal Springs, Mississippi, 
between 1988 and 2003. 


3. With regard to any attempt to obtain 
such records: 

Since the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. Thereafter, the RO/AMC will 
readjudicate the issues on appeal. The 
RO/AMC must ensure that all directed 
factual development as noted above is 
completed. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
SSOC, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
earlier effective date. They should be 
given an opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





